        Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT COURT OF PUERTO RICO


 MR. SALVADOR HERRERA CRUZ                        Civil No. 3:19-CV-01582 (PAD)
 Plaintiff,
                                                  Tort; Damages; Personal Injury;
 Vs.                                              Diversity;
                                                  Trial by Jury Demanded
 BIO-MEDICAL     APPLICATIONS  OF
 ARECIBO, INC.; FRESENIUS MEDICAL
 CRE HOLDINGS, INC.; RB FUELING
 LIMITED, LLC.; MATHEW BARGO; DR.
 SUSONI HEALTH COMMUNITY CORP.;
 METRO PAVIA HEALTH SYSTEM, INC.;
 UNIVERSL GROUP INC.DBA UNIVERSAL
 INSURANCE COMPANY; JOHN DOE AND
 RICHARD DOE; AND XYZ INSURANCE
 COMPANY
 Defendants



            METRO PAVIA HEALTH SYSTEM OPPOSITION TO PLAINTIFF’S
            STATEMENTS IN DOCKET 63-1

TO THE HONORABLE COURT:

        COMES NOW Defendant Metro Pavia Health System, Inc. (“MPHS”), through their

undersigned attorney, and respectfully presents its Opposition to Statement of Uncontested Facts

(“OSUF”) and Opposition to Plaintiff´s Statement of Additional Facts (¨SAF¨) in support of its

motion for summary judgement:

   I.      Opposition to Plaintiff´s OSUF

   1. MPHS SUF 1: On November 9, 2011, Metro Pavia Health System Inc., was organized and
      registered as a corporation in the Department of State of the Commonwealth of Puerto
      Rico. [Exhibit I: Certificate of Registry, Department of State of the Commonwealth of
      Puerto Rico, page 1]

        Plaintiff’s OSUF: Plaintiff admits Undisputed paragraph 1 of Defendant’s Statement of
        Uncontested Material Facts.


                                                                                              1
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 2 of 13




   Reasons the SUF is uncontested: Plaintiffs’ OSUF #1 does not raise any controversies as
   to SUF #1, thus it is admitted.

2. MPHS SUF 2: Metro Pavia Health System Inc. is a corporation that provides consulting
   and advisory services in several areas such as: human resources, marketing, finance, public
   relations, physical plant, contracts, information system and medical utilization. [Exhibit 2:
   Unsworn Declaration Under Penalty of Perjury, ¶2, page 2] [Exhibit 3: General Counseling
   and Consulting Services Agreement, ¶1, page.5]

   Plaintiff’s OSUF: Plaintiff admits Undisputed paragraph 2 of Defendant’s Statement of
   Uncontested Material Facts.

   Reasons the SUF is uncontested: Plaintiffs’ OSUF #2 does not raise any controversies as
   to SUF #2, thus it is admitted.

3. MPHS SUF 3: MPHS, does not have a license and has never been licensed to operate
   health services facilities, as provided for in Law 101 of June 26, 1965, as amended. [Exhibit
   2: Unsworn Declaration Under Penalty of Perjury, ¶3, page 2]

   Plaintiff’s OSUF: Plaintiff DENIES paragraph 3 of Defendant's Statement of Uncontested
   Material Facts, due to lack of information or belief as to the veracity of the self-serving
   statement made, and Plaintiff states that under Rule 56(d) of Federal Civil Procedure, facts
   are unavailable to Plaintiff due to lack of discovery and he cannot present facts essential to
   justify its opposition, which warrants denial of the Motion for Summary Judgment.

   Reasons the SUF is uncontested: OSUF#3 does not controvert SUF#3 in any meaningful
   way. Plaintiff denial is based on Plaintiffs alleged lack of personal knowledge. The
   Declaration Under Perjury of Ian Guillen Marichal, as Chief Financial Officer of MPHS,
   provides specific information based upon his personal knowledge regarding that MPHS,
   does not have a license and has never been licensed to operate health services facilities, as
   provided for in Law 101 of June 26, 1965, as amended. A “party's own affidavit,
   containing relevant information of which he has first-hand knowledge, may be self-serving,
   but it is nonetheless competent to support or defeat summary judgment.” Cadle Co. v.
   Hayes, 116 F.3d 957, 961 n. 5 (1st Cir.1997), citing Nereida–González v. Tirado–Delgado,
   990 F.2d 701, 706 (1st Cir.1993). Lastly, License to Hospital Pavia Arecibo of Doctor
   Susoni Health Community Service Inc. to operate as a health service facility, hospital, was
   attached in the Summary Judgement. [Exhibit 4 of MPHS Summary Judgement- License
   Number 2, pursuant to Act 101 June 26,1965 as amended, Department of Health, Valid
   July 1,2016 to June 30, 2018, page 12] The license demonstrates that Doctor Susoni Health
   Community Service Inc., is the corporation with a license to operate Pavia Arecibo
   Hospital as provided for in Law 101 of June 26, 1965 as amended.

4. MPHS SUF 4: On January 1, 2016, MPHS as an independent contractor, subscribed a
   Consulting and Advisory services agreement with Dr. Susoni Health Community Services
   d/b/a Hospital Pavia Arecibo. The term of the agreement is five years. [Exhibit 2: Unsworn


                                                                                               2
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 3 of 13




   Declaration Under Penalty of Perjury, ¶4, page 2] [Exhibit 3: General Counseling and
   Consulting Services Agreement, ¶1, page.4 and ¶3 page 5]
   Plaintiff’s OSUF: Plaintiff admits UNDISPUTED paragraph 4 of Defendant's Statement
   of Uncontested Material Facts

   Reasons the SUF 4 is uncontested: Plaintiffs’ OSUF #4 does not raise any controversies
   as to SUF #4, thus it is admitted.

5. MPHS SUF 5: The nature of the contract is one of advisory, it is firmly established that
   the contract does not constitute a delegation of Pavia Arecibo Hospital functions to Metro
   Pavia Health System. [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶1, page
   3] [Exhibit 3: General Counseling and Consulting Services Agreement, ¶1, page 5]

   Plaintiff’s OSUF: Plaintiff admits UNDISPUTED paragraph 5 of Defendant's Statement
   of Uncontested Material Facts.

   Reasons the SUF 5 is uncontested: Plaintiffs’ OSUF #5 does not raise any controversies
   as to SUF #5, thus it is admitted


6. MPHS SUF 6: Metro Pavia Health System shall provide consulting and counseling
   services, wherefore it shall remain at the full discretion of the Hospital to fully or partially
   accept or reject the recommendations received by virtue of the Agreement. [Exhibit 3:
   General Counseling and Consulting Services Agreement, ¶1, page.8]

   Plaintiff’s OSUF: Plaintiff DENIES paragraph 6 of Defendant's Statement of Uncontested
   Material Facts due to lack of information or belief as to the veracity of the statement made,
   and Plaintiff states that under Rule 56(d) of Federal Civil Procedure, Facts Are Unavailable
   to Plaintiff due to lack of discovery and he cannot present facts essential to justify its
   opposition, which warrants denial of the Motion for Summary Judgment.

   Reasons the SUF 6 is uncontested: OSUF#6 does not controvert SUF#6 in any
   meaningful way. Plaintiff denies the SUF 6 due to an alleged lack of information or belief
   as the veracity of the statement made. It is well known that a party shall not deny facts
   which they know, or which may be easily verified. Plaintiff fails to dispute this uncontested
   fact, that arises directly from the General Counseling and Consulting Service Agreement,
   the clear letter of the Agreement that govern the services provided, explicitly establishes:
   ¨ 11. Consulting. The parties expressly agree that the nature of this agreement is
   one of consulting and counseling. Metro Pavia Health System shall provide
   consulting and counseling services, wherefore it shall remain at the full discretion
   of the HOSPITAL to fully or partially accept or reject the recommendations
   received by virtue of this Agreement. ¨ See Exhibit 3 of Motion to Summary
   Judgement, General Counseling and Consulting Service Agreement, Clause
   11,page 5; See Exhibit 2 of Plaintiff Opposition.


                                                                                                 3
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 4 of 13




   ¨The Hospital shall have the authority to accept or reject the recommendations of
   Metro Pavia Health System. ¨ See Exhibit 3 of Motion to Summary Judgement,
   General Counseling and Consulting Service Agreement, page 2; See Exhibit 2 of
   Plaintiff Opposition.

7. MPHS SUF 7: Pavia Arecibo Hospital never required or requested MPHS an assessment
   regarding the fixed ladder. [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶4,
   page 3]

   Plaintiff’s OSUF: Plaintiff DENIES paragraph 7 of Defendant's Statement of Uncontested
   Material Facts due to lack of information or belief as to the veracity of the statement made,
   and Plaintiff states that under Rule 56(d) of Federal Civil Procedure, Facts Are Unavailable
   to Plaintiff due to lack of discovery and he cannot present facts essential to justify its
   opposition, which warrants denial of the Motion for Summary Judgment. Plaintiff further
   states that the averment made by Codefendant is a question of fact that creates a
   controversy and requires discovery to determine the truth of whether Dr. Susoni (Arecibo
   Hospital), actually required or requested Metro Pavia an assessment regarding the fixed
   ladder.

   Reasons the SUF 7 is uncontested: OSUF#7 does not controvert SUF#7 in any
   meaningful way. Plaintiff denies the paragraph based on lack of information, and because
   the averment creates a controversy that requires discovery to determine whether Dr. Susoni
   required or requested MPHS assessment regarding the fixed ladder. Plaintiff denial is based
   on improbable references, and unsupported speculation. The Declaration Under Perjury of
   Ian Guillen Marichal, as Chief Financial Officer of MPHS, provides specific information
   based upon his personal knowledge. A “party's own affidavit, containing relevant
   information of which he has first-hand knowledge, may be self-serving, but it is
   nonetheless competent to support or defeat summary judgment.” Cadle Co. v. Hayes, 116
   F.3d 957, 961 n. 5 (1st Cir.1997), citing Nereida–González v. Tirado–Delgado, 990 F.2d
   701, 706 (1st Cir.1993).

8. MPHS SUF 8: MPHS does not exercise any kind of control over Dr. Susoni Health
   Community Corp. DBA Pavia Arecibo Hospital decisions regarding Physical Plant or any
   other aspect in which counseling or consulting is provided. [Exhibit 3: General Counseling
   and Consulting Services Agreement, ¶1, page.8]

   Plaintiff’s OSUF: Plaintiff DENIES paragraph 8 of Defendant's Statement of Uncontested
   Material Facts due to lack of information or belief as to the veracity of the statement made,
   and Plaintiff states that under Rule 56(d) of Federal Civil Procedure, Facts Are Unavailable
   to Plaintiff due to lack of discovery and he cannot present facts essential to justify its
   opposition, which warrants denial of the Motion for Summary Judgment. Plaintiff further
   states that the averment made by Codefendant Metro Pavia is a question of fact that creates
   a controversy and requires discovery to determine the truth of whether Metro Pavia does
   not exercise any kind of influence over Dr. Susoni’s decisions to keep premises without

                                                                                              4
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 5 of 13




   dangerous conditions within the scope of the contract of counseling and consulting about
   “physical plant and maintenance” conditions.

   Reasons the SUF 8 is uncontested: OSUF#8 does not controvert SUF# 8 in any
   meaningful way. Once again, Plaintiff denies Statement of Fact # 8, due to an alleged lack
   of information or belief as the veracity of the statement made. It is well known that a party
   shall not deny facts which they know, or which may be easily verified. Plaintiff fails to
   dispute this uncontested fact, that arises directly from the General Counseling and
   Consulting Service Agreement, the clear letter of the Agreement that govern the services
   provided, explicitly establishes:

      ¨11. …Nothing in this agreement should be interpreted as a control on the part
      of Metro Pavia Health System with relation to the affairs regarding the
      operational counseling, human resources and labor relations, physical plant and
      maintenance, finance, legal advice and representation, medical utilization,
      purchasing, compliance, hiring, marketing, public relations, legal services,
      information systems or risk management or any other aspect regarding which
      counseling or consulting is provided.” See Exhibit 3 of Motion to Summary
      Judgement, General Counseling and Consulting Service Agreement, page 2; See
      Exhibit 2 of Plaintiff Opposition.

9. MPHS SUF 9: Dr. Susoni Health Community Services Corp. is responsible for the
   operating cost, rights and obligations relating to its operations. [Exhibit 3: General
   Counseling and Consulting Services Agreement, ¶5, page 7]

   Plaintiff’s OSUF: Plaintiff admits UNDISPUTED paragraph 9 of Defendant's Statement
   of Uncontested Material Facts, and would clarify that the averment made is irrelevant to
   the liability of Codefendant Metro Pavia, as warranted by Clause 11 of the “General
   Counseling and Consulting Services Agreement” (EXHIBIT 1) with Dr. Susoni, dated
   January 1, 2016, whereas Metro Pavia is bound to give advice and counseling to Dr. Susoni
   regarding “Physical Plant and Maintenance” of the hospital area where the fixed ladder
   that caused the accident is located. Hence, Defendant’s statement of fact does not support
   the Motion for Summary Judgment.

   Reasons the SUF 9 is uncontested: Plaintiffs’ OSUF #9 does not raise any controversies
   as to SUF #9, thus it is admitted. The SUF is relevant as to it established that Dr. Susoni
   Health Community Service Corp is the corporation responsible for the obligations
   regarding its operations. Moreover, in his answer Plaintiff mischaracterized the letter of
   the clause 11 of the General Counseling and Consulting Services Agreement. Clause 11
   establishes:
      “11. CONSULTING. The parties expressly agree that the nature of this agreement is
      one of consulting and counseling. METRO PAVÍA HEALTH SYSTEM shall provide
      consulting and counseling services, wherefore it shall remain at the full discretion of
      the HOSPITAL to fully or partially accept or reject the recommendations received by
      virtue of this Agreement. It is expressly agreed that for all pertinent legal purposes, they
      are distinct, different corporations with their won legal personhood. Nothing in this

                                                                                                5
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 6 of 13




      agreement should be interpreted as a control on the part of METRO PAVÍA HEALTH
      SYSTEM with relation to the affairs regarding the operational counseling, human
      resources and labor relations, physical plant and maintenance, finances, legal advice
      and representation, medical utilization, purchasing, compliance, hiring, marketing,
      public relations, legal services, information systems, or risk management, or any other
      aspect regarding which counseling or consulting is provided. This Agreement seeks to
      regulate the relationship between both parties and does not grant any rights to third
      parties, that are not appearing parties herein.” [Exhibit 3 of MPHS Summary
      Judgement: General Counseling and Consulting Services Agreement, clause 11,
      page.5]
10. MPHS SUF 10: MPHS is not and was not involved, in any way in the design, construction,
   or inspection of Pavia Arecibo fixed ladder. [Exhibit 2: Unsworn Declaration Under
   Penalty of Perjury, ¶3, page 3]

   Plaintiff’s OSUF: Plaintiff PARTIALLY admits as UNDISPUTED portions of paragraph
   10 of Defendant's Statement of Uncontested Material Facts to the extent of the averment
   that MPHS was not involved in the design and construction of the fixed ladder. Plaintiff
   DISPUTES however the averment that MPHS was not involved in the “inspection” of the
   fixed ladder, because of on the contractual obligation to consult and advice upon matters
   related to physical plant maintenance that would require inspection based on the contract
   (EXHIBIT 1). Plaintiff DENIES also such Statement due to lack of information or belief
   as to its veracity under Rule 56(d) of Federal Civil Procedure, Facts Are Unavailable to
   Plaintiff due to lack of discovery and he cannot present facts essential to justify its
   opposition, which warrants denial of the Motion for Summary Judgment. Plaintiff further
   states that the averment made by Codefendant Metro Pavia is a question that creates a
   controversy of fact and requires discovery to determine whether Metro Pavia inspected the
   physical plant area where the fixed ladder is located and yet failed to counsel and advise
   Dr. Susoni hospital of the dangerous condition.

   Reasons the SUF 10 is uncontested: OSUF#10 does not controvert SUF# 10 in any
   meaningful way. Plaintiff admits that MPHS was not involved in any way in the design
   and construction of Pavia Arecibo fixed ladder. But disputed the fact that MPHS was not
   involved in the inspection of Pavia Arecibo fixed ladder, “because of the contractual
   obligation to consult and advice upon the matter related to physical plant maintenance that
   would require inspection base on the contract” See: OSUF 10. To support its argument
   Plaintiff just mention Exhibit I, referring to the General Counseling and Consulting
   Services Agreement, without referring in which page, or paragraph, if any, arises the
   alleged obligation of MPHS to do physical plant inspections. The truth is that from the
   agreement there’s no clause regarding an obligation to conduct any inspections. Therefore,
   plaintiff argument is speculative and unsupported, and a mischaracterization of the
   agreement content. Furthermore, the Declaration Under Perjury of MPHS Chief Financial
   Officer, validates that MPHS was not involved in any inspection of the fixed ladder.
   [Exhibit 3 of MPHS Summary Judgement: General Counseling and Consulting Services
   Agreement ; Exhibit 2 MPHS Summary Judgement: Unsworn Declaration Under Penalty
   of Perjury, ¶3, page 3]


                                                                                            6
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 7 of 13




11. MPHS SUF 11: Dr. Susoni Health Community Services Corp. is and was the corporation
    that owned, administered and operated the Pavia Arecibo Hospital for the date of the
    alleged facts. [Exhibit 4: License Number 2, pursuant to Act 101 June 26,1965 as amended,
    Department of Health, Valid July 1,2016 to June 30, 2018, page 12] [Exhibit 5: License
    Number 2, pursuant to Act 101 June 26,1965 as amended, Department of Health, Valid
    July 1,2018 to June 30, 2020, page 13] [Exhibit 6,Certificate of Convenience and Necessity
    (CNC) number 14-118, page 14] [Exhibit 3: General Counseling and Consulting Services
    Agreement, ¶4, page 6]

   Plaintiff’s OSUF: Plaintiff admits as UNDISPUTED paragraph 11 of Defendant's
   Statement of Uncontested Material Facts, and would clarify that the averment made is
   irrelevant to the liability of Codefendant Metro Pavia, as warranted by Clause 11 of the
   “General Counseling and Consulting Services Agreement” (EXHIBIT 1) with Dr. Susoni,
   dated January 1, 2016, whereas Metro Pavia is bound to give advice and counseling to Dr.
   Susoni regarding “Physical Plant and Maintenance” where the fixed ladder is located.
   Hence, the averred statement of fact does not support the Motion for Summary Judgment.

   Reasons the SUF 11 is uncontested: Plaintiffs’ OSUF #11 does not raise any
   controversies as to SUF #11, and is admitted by Plaintiff. The SUF is relevant as to it
   established that Dr. Susoni Health Community Service Corp is the corporation that owned,
   administered and operated the Pavia Arecibo Hospital for the date of the alleged facts.
   Moreover, in his answer Plaintiff mischaracterized the letter of the clause 11 of the General
   Counseling and Consulting Services Agreement. Furthermore, Pavia Arecibo Hospital
   never required or requested MPHS an assessment regarding the fixed ladder. [Exhibit 2:
   Unsworn Declaration Under Penalty of Perjury, ¶4, page 3]

12. MPHS SUF 12: Dr. Susoni Health Community Services Corp. as the owner, administrator
    and operator of the Pavia Arecibo Hospital, is the corporation that could be held
    accountable for acts and omissions occurred at its premises. [Exhibit 4: License Number 2,
    pursuant to Act 101 June 26,1965 as amended, Department of Health, Valid July 1,2016 to
    June 30, 2018, page 12] [Exhibit 5: License Number 2, pursuant to Act 101 June 26,1965
    as amended, Department of Health, Valid July 1,2018 to June 30, 2020, page 13] [Exhibit
    6,Certificate of Convenience and Necessity (CNC) number 14-118, page 14]

   Plaintiff´s OSUF: Plaintiff partially admits as UNDISPUTED portions of paragraph 12 of
   Defendant's Statement of Uncontested Material Facts, and would clarify while Dr. Susoni
   is the owner, administrator and operator of the Pavia Arecibo Hospital and is held
   accountable for acts and omissions occurred at its premises, also Codefendant Metro Pavia
   is too held accountable, for being the consultant of the maintenance and safety of physical
   plant area of the hospital where the dangerous fixed ladder is located, as warranted by
   Clause 11 of the “General Counseling and Consulting Services Agreement” (EXHIBIT 1)
   with Dr. Susoni, dated January 1, 2016, whereas Metro Pavia is bound to give advice and
   counseling to Dr. Susoni regarding “Physical Plant and Maintenance”.




                                                                                              7
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 8 of 13




   Reasons the SUF 12 is uncontested: OSUF#11 does not controvert SUF# 12 in any
   meaningful way. Plaintiff admits that Dr. Susoni Health Community Services Corp. as the
   owner, administrator and operator of the Pavia Arecibo Hospital. But disputed the fact and
   avers that MPHS shall be held accountable for acts and omissions occurred at its premises.
   To validate his allegation, it refers to the “General Counseling and Consulting Services
   Agreement” Plaintiff mischaracterized the letter of the clause 11 of the General Counseling
   and Consulting Services Agreement. Metro Pavia Health System, Inc. services does not
   include inspections or visual audits regarding or pertaining the physical plant of Pavia
   Arecibo premises. No assessment was requested from Hospital Pavia Arecibo to MPHS
   regarding the diesel tank area. Furthermore, Pavia Arecibo Hospital never required or
   requested MPHS an assessment regarding the fixed ladder. [Exhibit 2: Unsworn
   Declaration Under Penalty of Perjury, ¶4, page 3] MPHS is not and was not involved, in
   any way in the design, construction, or inspection of Pavia Arecibo fixed ladder. [Exhibit
   2: Unsworn Declaration Under Penalty of Perjury, ¶3, page 3]

13. MPHS SUF 13: MPHS and Dr. Susoni Health Community Services Corp. and MPHS are
    independent and separate legal entities, the exclusive owner and operator of Pavia Arecibo
    Hospital is Dr. Susoni Heatlh Community Service Corp. [Exhibit 3: General Counseling
    and Consulting Services Agreement, ¶1 ¶4, page 6]

   Plaintiff´s OSUF: Plaintiff admits as UNDISPUTED paragraph 11 of Defendant's
   Statement of Uncontested Material Facts, and would clarify that the averment made is
   irrelevant to the liability of Codefendant Metro Pavia under the clause # 11 for maintenance
   counseling and consulting regarding “Physical Plant and Maintenance”. Hence the
   statement does not support the Motion for Summary Judgment.

   Reasons the SUF 13 is uncontested: Plaintiffs’ OSUF #13 does not raise any
   controversies as to SUF #13, and is admitted by Plaintiff. The SUF 13 is relevant as to
   emphasize the relation between MPHS and Dr. Susoni Health Community Services Corp.,
   and who is the operator and owner of Pavia Arecibo Hospital.

14. MPHS SUF 14: Metro Pavia Health System Inc. is not responsible for any possible act or
    omission of Dr. Susoni Health Community Services Corp., who was the owner,
    administrator and operator of Pavia Arecibo Hospital for the date of the alleged events.
    [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶5, page 3] [Exhibit 4: License
    Number 2, pursuant to Act 101 June 26,1965 as amended, Department of Health, Valid
    July 1,2016 to June 30, 2018, page 12] [Exhibit 5: License Number 2, pursuant to Act 101
    June 26,1965 as amended, Department of Health, Valid July 1,2018 to June 30, 2020, page
    13] [Exhibit 6,Certificate of Convenience and Necessity (CNC) number 14-118, page 14]

   Plaintiff’s OSUF: Plaintiff DENIES paragraph 14 of Defendant's Statement of
   Uncontested Material Facts Plaintiff and DISPUTES such statement because Under the
   “General Counseling and Consulting Services Agreement” (EXHIBIT 1) with Dr. Susoni,
   dated January 1, 2016, Metro Pavia had a contractual duty, as physical plant and
   maintenance consultant, to advise and warn Dr. Susoni’s Hospital about the fixed-ladder’s
   dangerous condition and lack of safety code compliance.

                                                                                             8
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 9 of 13




   Reasons the SUF 14 is uncontested: OSUF#14 does not controvert SUF# 14 in any
   meaningful way. Plaintiffs include improper averments that MPHS had a duty to advise
   and warn Dr. Susoni’s Hospital about the fixed-ladder’s dangerous condition and lack of
   safety code compliance the witness statement is subject to credibility. The General
   Counseling and Consulting Services Agreement in its page 2, paragraph 1, establishes the
   Description of Services including “Physical Plant and Maintenance”. The description of
   service does not mention any duty to advise about dangerous conditions in the physical
   plant area. Pavia Arecibo Hospital never required or requested MPHS an assessment
   regarding the fixed ladder. [MPHS Exhibit 2: Unsworn Declaration Under Penalty of
   Perjury, ¶4, page 3] MPHS is not and was not involved, in any way in the design,
   construction, or inspection of Pavia Arecibo fixed ladder. [MPHS Exhibit 2: Unsworn
   Declaration Under Penalty of Perjury, ¶3, page 3] Furthermore, Clause 11 of the General
   Counseling and Consulting Service Agreement states: “11. …Nothing in this agreement
   should be interpreted as a control on the part of Metro Pavia Health System with relation
   to the affairs regarding the operational counseling, human resources and labor relations,
   physical plant and maintenance, finance, legal advice and representation, medical
   utilization, purchasing, compliance, hiring, marketing, public relations, legal services,
   information systems or risk management or any other aspect regarding which counseling
   or consulting is provided.”

15. MPHS SUF 15: MPHS is not responsible or liable for claims arising out of slip and falls
   or other accidents at Pavia Arecibo Hospital premises or claims arising out of Pavia
   Arecibo Hospital negligence, willful misconduct, or negligent performance of, or failure
   to perform, any of its duties or obligations. [Exhibit 2 Unsworn Declaration Under Penalty
   of Perjury, ¶10, page 3]

   Plaintiff’s OSUF: Plaintiff DENIES paragraph 15 of Defendant's Statement of
   Uncontested Material Facts due to lack of information or belief as to the veracity of the
   self-serving statement made, and Plaintiff states that under Rule 56(d) of Federal Civil
   Procedure, Facts Are Unavailable to Plaintiff due to lack of discovery and he cannot present
   facts essential to justify its opposition, which warrants denial of the Motion for Summary
   Judgment. Plaintiff DISPUTES the statement made by Codefendant Metro Pavia,
   inasmuch as it is a question that creates a controversy of fact and requires discovery to
   determine whether Metro Pavia is responsible or liable under the “General Counseling and
   Consulting Services Agreement” (EXHIBIT 1) with Dr. Susoni, dated January 1, 2016,
   whereas Metro Pavia is contracted to give advice and counseling to Dr. Susoni regarding
   “Physical Plant and Maintenance” where the fixed ladder is located.

   Reasons the SUF 15 is uncontested: OSUF#15 does not controvert SUF# 15 in any
   meaningful way. Pavia Arecibo Hospital never required or requested MPHS an assessment
   regarding the fixed ladder. [MPHS Exhibit 2: Unsworn Declaration Under Penalty of
   Perjury, ¶4, page 3] MPHS is not and was not involved, in any way in the design,
   construction, or inspection of Pavia Arecibo fixed ladder. [MPHS Exhibit 2: Unsworn
   Declaration Under Penalty of Perjury, ¶3, page 3] Furthermore, Clause 11 of the General
   Counseling and Consulting Service Agreement states: “11. …Nothing in this agreement

                                                                                             9
       Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 10 of 13




       should be interpreted as a control on the part of Metro Pavia Health System with relation
       to the affairs regarding the operational counseling, human resources and labor relations,
       physical plant and maintenance, finance, legal advice and representation, medical
       utilization, purchasing, compliance, hiring, marketing, public relations, legal services,
       information systems or risk management or any other aspect regarding which counseling
       or consulting is provided.”


 II.      Oppositions to Plaintiffs’ Statement of Additional Facts

 The following includes specific oppositions to Plaintiffs’ Statement of Additional Facts

 (“SAF”), per Local Rule 56 (d) of the FRCP:

1. Plaintiff’s SAF: It is alleged in the Complaint that on October 22, 2017, Plaintiff Mr.
   Herrera fell from a fixed-ladder while providing a service in the physical plant area of the
   Hospital. It is an undisputed fact that the ladder at issue is located in the facilities that
   Codefendant Dr. Susoni owns and/or operates, located at the Metro Pavia Hospital, in 129
   Road, Km 1.0 San Luis Avenue, Arecibo, PR (See Verified declaration as EXHIBIT 2).
   Reply Statement of Additional Facts: Co-defendant PARTIALLY admits as undisputed
   portions of paragraph (1) of Plaintiff’s Statement of Uncontested Material Facts. However,
   Co-defendant denies the averment that “It is an undisputed fact that the ladder at issue is
   located in the facilities that codefendant Dr. Susoni owns and/or operates at the Metro Pavia
   Hospital, in Road, km 1.0 San Luis Avenue, Arecibo, PR. Dr. Susoni owns and/or operates,
   located at Pavia Arecibo Hospital. Because the correct name of the hospital is Pavia Arecibo
   Hospital, not Metro Pavia Hospital. [Exhibit 5 of MPHS Summary Judgement: License
   Number 2, pursuant to Act 101 June 26,1965 as amended, Department of Health, Valid July
   1,2018 to June 30, 2020, page 13] [Exhibit 6 of MPHS Summary Judgement, Certificate of
   Convenience and Necessity (CNC) number 14-118, page 14]
2. Plaintiff´s SAF: The fixed ladder at issue that caused the accident is located on the physical
   plant area of the hospital Pavia in Arecibo. (See Verified declaration as EXHIBIT 2).
   Reply Statement of Additional Facts: Co-defendant PARTIALLY admits as undisputed
   portions of paragraph 2 of Plaintiff’s Statement of Uncontested Material Facts, specifically
   admits that the fixed ladder at issue is located on the physical plant area of the hospital Pavia
   Arecibo. However, co-Defendant denies that the fixed ladder at issue caused the accident.

                                                                                                 10
    Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 11 of 13




   The statement is conclusory and the Statement Under Penalty of Perjury of Carlos Mendoza,
   explicitly establishes “That during my visit, I physically inspected the location of the fixed
   ladder that allegedly caused the accident described in the Complaint at Hospital Pavia
   Arecibo. ¨ (See, Plaintiff Exhibit 2, paragraph 6).
3. Plaintiff´s SAF: On the date of the accident, Codefendant Metro Pavia was a party of a valid
   “General Counseling and Consulting Services Agreement” dated January 1, 2016 (EXHIBIT
   1) with Codefendant Dr. Susoni Health Community Corp., to provide consulting and
   counseling services, inter alia, for the area of “Physical Plant and Maintenance”, where the
   fixed ladder is located. (see EXHIBIT 2)
   Reply Statement of Additional Facts: Co-defendant PARTIALLY admits as undisputed
   portions of paragraph 3 of Plaintiff’s Statement of Uncontested Material Facts, specifically
   admits that Metro Pavia was a party of a valid “General Counseling and Consulting Services
   Agreement” dated January 1, 2016, with codefendant Dr. Susoni Health Community Corp.,
   to provide consulting and counseling services, inter alia, for the area of “Physical Plant and
   Maintenance”. However, co-defendant denies the statement regarding “where the fixed
   ladder is located”. The General Counseling and Consulting Services Agreement in its page
   2, paragraph 1, establishes the Description of Services including “Physical Plant and
   Maintenance”. The description of service does not mention the fixed ladder. Pavia Arecibo
   Hospital never required or requested MPHS an assessment regarding the fixed ladder.
   [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶4, page 3] MPHS is not and was
   not involved, in any way in the design, construction, or inspection of Pavia Arecibo fixed
   ladder. [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶3, page 3]
4. Plaintiff´s SAF 4: The “General Counseling and Consulting Services Agreement” states in
   Clause 1 (description of services rendered), that includes counseling upon the area of
   “Physical Plant and Maintenance”, and in Clause 11 (CONSULTING) expresses that:
   “METRO PAVÍA HEALTH SYSTEM shall provide consulting and counseling services on
   this and other areas.
   Reply Statement of Additional Facts: Co-defendant PARTIALLY admits as undisputed
   portions of paragraph 4 of Plaintiff’s Statement of Uncontested Material Facts, specifically
   admits that “The General Counseling and Consulting Services Agreement states in Clause 1
   (description of services rendered), that includes counseling upon the area of Physical Plant

                                                                                              11
   Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 12 of 13




   and Maintenance.” However, co-defendant denies that in Clause 11 (CONSULTING)
   expresses that “Metro Pavia Health System shall provide consulting and counseling services
   on this and other areas.” Clause 11 of the General Counseling and Consulting Service
   Agreement explicitly states:
   “CONSULTING. The parties expressly agree that the nature of this agreement is one of
   consulting and counseling. METRO PAVÍA HEALTH SYSTEM shall provide consulting and
   counseling services, wherefore it shall remain at the full discretion of the HOSPITAL to fully
   or partially accept or reject the recommendations received by virtue of this Agreement. It is
   expressly agreed that for all pertinent legal purposes, they are distinct, different
   corporations with their won legal personhood. Nothing in this agreement should be
   interpreted as a control on the part of METRO PAVÍA HEALTH SYSTEM with relation to
   the affairs regarding the operational counseling, human resources and labor relations,
   physical plant and maintenance, finances, legal advice and representation, medical
   utilization, purchasing, compliance, hiring, marketing, public relations, legal services,
   information systems, or risk management, or any other aspect regarding which counseling
   or consulting is provided. This Agreement seeks to regulate the relationship between both
   parties and does not grant any rights to third parties, that are not appearing parties herein.”
   [Exhibit 3 of MPHS Summary Judgement: General Counseling and Consulting
   Services Agreement, clause 11, page.5]


5. Plaintiff SAF 5: Under the “General Counseling and Consulting Services Agreement”
   Codefendant Metro Pavia had a contractual duty, as consultant of “physical plant and
   maintenance”, to advise Dr. Susoni’s Hospital about any dangerous conditions in the
   physical plant area (EXHIBIT 1) such as of the fixed-ladder at issue located there that caused
   the accident. (EXHIBIT 2)
   Reply Statement of Additional Facts: Co-Defendant denies paragraph 5 of Plaintiff’s
   Statement of Uncontested Material Facts, the statement is based on conclusory allegations,
   improbable inferences and unsupported speculation. Exhibit I and II of Plaintiff does not
   establish that Metro Pavia had a contractual duty to advise Dr. Susoni’s Hospital about any
   dangerous conditions in the physical plant area such as the fixed-ladder at issue located there
   that caused the accident. The Statement Under Penalty of Perjury of Carlos Mendoza,

                                                                                               12
      Case 3:19-cv-01582-MDM Document 68-1 Filed 01/13/20 Page 13 of 13




      explicitly establishes “That during my visit, I physically inspected the location of the fixed
      ladder that allegedly caused the accident described in the Complaint at Hospital Pavia
      Arecibo. ¨ (Plaintiff Exhibit 2, paragraph 6).
      The General Counseling and Consulting Services Agreement in its page 2, paragraph 1,
      establishes the Description of Services including “Physical Plant and Maintenance”. The
      description of service does not mention any duty to advise about dangerous conditions in the
      physical plant area. Pavia Arecibo Hospital never required or requested MPHS an
      assessment regarding the fixed ladder. [MPHS Exhibit 2: Unsworn Declaration Under
      Penalty of Perjury, ¶4, page 3] MPHS is not and was not involved, in any way in the
      design, construction, or inspection of Pavia Arecibo fixed ladder. [MPHS Exhibit 2:
      Unsworn Declaration Under Penalty of Perjury, ¶3, page 3]

RESPECTFULLY SUBMITTED.

WE HEREBY CERTIFY: that on this day I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of said filing to the attorneys of

record.

In San Juan, Puerto Rico this 13 day of January of 2020.

                                                             s/ Krystel Sáez Merced
                                                             USDC-PR No. 304412
                                                             E-mail ksaez@metropaviahealth.com

                                                             Metro Pavia Health System, Inc.
                                                             PO Box 3180
                                                             Carolina, PR 00984
                                                             Telephone: 787.625.8763
                                                             Facsimile: 787.625.8543




                                                                                                 13
